


109 HR 5596 IH: To provide for a special enrollment period in 2006 for

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5596
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Gillmor
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a special enrollment period in 2006 for
		  enrollment under the Medicare prescription drug program.
	
	
		1.Short titleThis Act may be cited as the Truth In
			 Medicare Enrollment (TIME) Act of 2006.
		2.Special
			 enrollment period in 2006 for enrollment under the Medicare prescription drug
			 program
			(a)In
			 generalThe Secretary of Health and Human Services shall provide
			 for a special enrollment period under section 1860D–1(b)(3) of the Social
			 Security Act (42 U.S.C. 1395w–101(b)(3)) for all part D eligible individuals
			 not enrolled in a prescription drug plan or an MA–PD plan under title XVIII of
			 such Act as of the date of enactment of this Act, which shall begin on such
			 date of enactment and end on November 14, 2006.
			(b)Effective date
			 of enrollmentEnrollments occurring during the special enrollment
			 period under subsection (a) shall take effect with the first day of the first
			 calendar month following the date on which the enrollment occurs.
			(c)Continued
			 application of late enrollment penaltyNothing in this section
			 shall be construed as affecting the application of section 1860D–13(b) of the
			 Social Security Act (42 U.S.C. 1395w–113(b)), providing for a late enrollment
			 penalty of 1 percent for each uncovered month, and the special enrollment
			 period under subsection (a) shall not be treated as an initial enrollment
			 period for purposes of part C of title XVIII of such Act.
			(d)ConstructionThis
			 section shall not affect any special enrollment periods otherwise established
			 by law, regulation, or waiver and any waiver of the late enrollment period
			 referred to in subsection (c) otherwise provided by law, regulation, or
			 waiver.
			
